Citation Nr: 1709191	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  11-08 924A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability. 

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Ciardiello, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from January 1966 February 1969.  His decorations include the Parachute Badge.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran was scheduled for a hearing before a Decision Review Officer in June 2013 and for a videoconference hearing in December 2013, but did not report for either hearing.  He did not submit a timely request for a postponement, or demonstrate that his cause for his failure to appear arose under such circumstances that a timely request for postponement could not have been submitted.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.704(d).

The Board has recharacterized and broadened both issues as reflected on the title page.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board remanded this case in October 2015.


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability did not have its clinical onset in service and is not otherwise related to service.

2.  In November 2016, prior to the issuance of a decision in the appeal, the Veteran withdrew his appeal concerning the issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD.



CONCLUSIONS OF LAW

1.   The criteria for entitlement to service connection for a lumbar spine disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.   The criteria for withdrawal of an appeal by the Veteran have been met regarding his claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Lumbar Spine Disability

The Veteran asserts that his current lumbar spine disability is the result of the cumulative impact of landing on hard surfaces while parachuting during active duty.  See April 2011 Statement; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection for a present disability, there must be: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Regarding current disability, the Veteran has been diagnosed with degenerative joint disease of the spine.  See January 2016 VA examination report.  Accordingly, the first element of service connection is met.

As to the second element, as noted above, the Veteran asserts an in-service back injury stemming from landing on hard surfaces while parachuting.  Id. at 2.  Although such an injury is not documented in the Veteran's service treatment records (STRs), he is competent to report it, and his report is consistent with the circumstances of his service and receipt of the Parachutist Badge.  38 U.S.C.A. § 1154(a).  Thus, the second element is also met.

As to the final element, nexus, there is conflicting evidence of record.  The Veteran has provided two private medical opinions in support of his claim.  The first opinion, authored by Dr. D. G. in January 2009, states, "[p]atient was [an] Airborne paratrooper, sustained injury which could have contributed to current lower back pain."  See January 2009 Statement of Dr. D.G..  This opinion, which is couched in speculative terms ("could") and contains no rationale, is of no probative value.  Bloom v. West, 12 Vet. App. 185, 187 (1999) (noting that the use of the term "could," without other rationale or supporting data, is speculative); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).

Additionally, in a February 2009 statement, Dr. D. R.-M. opined that the Veteran's old compression fracture of the lumbar spine was likely caused by his paratrooping activity.  However, as no rationale was provided to support Dr. R.-M.'s conclusion, it too is of no probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed); Obert, 5 Vet. App. 30, 33 (1993).

The only other competent nexus opinion of record is that of the January 2016 VA examiner, who found that it is less likely than not that the Veteran's lumbar spine disability is due to service.  See January 2016 VA examination report.  To support his conclusion, the examiner emphasizes a lack of treatment of back problems in service despite other orthopedic treatment, the Veteran's denial of back pain at separation from service, a lack of evidence of back treatment for years after service, and a history of a back injury in 1982 after falling off of a jet aircraft.  Moreover, the examiner emphasized that the January 2016 x-ray showed of normal height and alignment of the vertebral bodies, and found the Veteran's degenerative joint disease (DJD) to be consistent with his age.  He also noted a February 2009 MRI report, which showed mild DJD with disc bulges, was "not necessarily abnormal."  He also indicated that the wedging of the L1 and L3 vertebrae, which was previously diagnosed by other physicians as a possible old compression fracture, was due to a hemangiomata.  Given this opinion is supported by a thorough rationale based on consideration of the pertinent evidence of record, it is assigned high probative value.

There is no other competent opinion to the contrary.  To this end, the Veteran is competent to report symptoms, such as pain, and when those symptoms had their onset.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  However, to the extent that the Veteran contends his current lumbar spine disability is due to service, he has not been shown to have the requisite medical training to render an opinion on the etiology of his lumbar spine disability.  Therefore, the Veteran's opinion as to the etiology of his lumbar spine disability is not competent medical evidence, and is thus afforded no probative weight.  

Finally, there is no indication that arthritis of the lumbar spine manifested within the first post service year or during service to a sufficient degree to identify the disease.  38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Therefore, the provisions regarding presumptive service connection and service connection based on continuity of symptomatology are not applicable to this Veteran's case.

Accordingly, as the most probative evidence of record weighs against the claim, the Veteran's claim for entitlement to service connection for a lumbar spine disability must be denied.  In reaching its conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not for application.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

II.  Withdrawn Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative in writing or on the record at a hearing on appeal.  Id.  In the present case, the Veteran submitted a statement in November 2016 in which he expressed his intent to withdraw from appeal his claim of service connection for an acquired psychiatric disability, to include PTSD. See November 2016 Correspondence.  As the Veteran has withdrawn the appeal as to this issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD, and the appeal as to this issue is dismissed.


ORDER

Entitlement to service connection for a lumbar spine disability is denied. 

The appeal as to the issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD, is dismissed



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


